Exhibit 99.2 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Three and six months ended September 30, 2012 and 2011 (Unaudited) KEEGAN RESOURCES INC. Condensed Interim Consolidated Statements of Financial Position – Unaudited Expressed in United States Dollars September 30, March 31, Assets Current assets: Cash and cash equivalents $ $ Receivables Prepaid expenses and deposits Non-current assets: Plant and equipment Investment in associate Mineral interests and development assets (note 3) Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 7) $ $ Non-current liabilities: Asset retirement provision (note 5) Total liabilities Shareholders’ Equity Share capital Equity reserves (note 6) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Contingencies (note 9) Subsequent event (note 14) Approved by the Board of Directors on November 9, 2012: “Shawn Wallace” “Marcel de Groot” Director
